Citation Nr: 0520854	
Decision Date: 08/02/05    Archive Date: 08/17/05

DOCKET NO.  95-37 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for post 
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel




INTRODUCTION

The veteran served on active duty from April 1969 to 
September 1970, including a period of service in the Republic 
of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia.

This case was remanded by the Board in June 2001 for further 
development and is now ready for appellate review.


FINDINGS OF FACT

1.  The Board denied the veteran's claim for service 
connection for PTSD by a decision dated in July 1991.  The 
Board found that the veteran did not have a diagnosis of 
PTSD.

2.  The Board's July 1991 decision represents the last final 
disallowance of entitlement to service connection for PTSD on 
any basis.

3.  In August 1993, the veteran filed a claim for entitlement 
to service connection for PTSD on the basis of new and 
material evidence.

4.  VA outpatient treatment and hospital records reflect a 
current diagnosis of PTSD, thus bearing directly and 
substantively on the matter under consideration and are so 
significant that they must be considered in order to fairly 
decide the merits of the veteran's claim.

5.  Neither the pre-amendment nor the amended 
diagnostic/stressor criteria for PTSD are more favorable to 
the veteran and both will be considered as appropriate.

6.  The veteran has been diagnosed with, among other thing, 
PTSD, mixed personality disorder, polysubstance abuse, 
bipolar disorder, and psychoaffective disorder.

7.  The service records and other evidence of record fail to 
corroborate the veteran's testimony as to his claimed in-
service stressors.

8.  There is no credible supporting evidence that the alleged 
in-service stressors actually occurred.


CONCLUSIONS OF LAW

1.  The evidence submitted subsequent to the Board's 1991 
decision denying the claim of entitlement to service 
connection for PTSD is new and material and the claim is 
reopened.  38 U.S.C.A. §§ 5103(a), 5103A, 5108, 7104 (West 
2002); 38 C.F.R. § 3.156 (2004); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

2.  PTSD was not incurred in the veteran's military service 
and is not due to any incident of such service.  38 U.S.C.A. 
§§ 1110, 1131, 5103(a), 5103A (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran maintains that he is entitled to service 
connection for PTSD because, among other things, he witnessed 
several friends killed in action, he participated in combat, 
and he worked around fuel supply under enemy attack and was 
afraid.

When an appellant seeks to reopen a claim based on new 
evidence, the Board must first determine whether new and 
material evidence has been submitted.  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).  In 1998, the United States Court of 
Appeals for the Federal Circuit clarified the standard to be 
used for determining whether new and material evidence has 
been submitted.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

New and material evidence was defined as evidence not 
previously submitted which bears directly and substantively 
on the matter under consideration.  It can be neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156 
(2004); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

Prior to Hodge, but interpreting the same regulation, the 
Veterans Claims Court found that the Board first determined 
whether the additional evidence is "new" and "material."  
Second, if the Board determined that new and material 
evidence had been added to the record, the claim was reopened 
and the Board evaluated the merits of the claim in light of 
all the evidence, both new and old.  Manio v. Derwinski, 
1 Vet. App. 140 (1991).  

The law was amended to define "new" as not previously 
submitted and "material" as related to an unestablished 
fact necessary to substantiate the claim.  Under the amended 
regulations, if the evidence is new and material, the 
question is whether the evidence raises a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. 
§ 3.156(a).  These changes are prospective for claims filed 
on or after August 29, 2001, and are not applicable to the 
appellant's claim (filed in August 1993).

Historically, the Board denied the veteran's claim for 
service connection for PTSD by decision dated in July 1991 on 
the basis that a diagnosis of PTSD was not established. 

In August 1993, the veteran filed the current claim for 
service connection for PTSD, which was denied by rating 
decision dated in September 1994.  This appeal is before the 
Board from the veteran's unsuccessful attempt to reopen his 
claim for entitlement to service connection for PTSD based on 
additional evidence.  

After a review of the evidence, the Board finds that the 
veteran's claim should be reopened.  In support of his claim, 
the veteran submitted multiple medical records.  Of note, a 
February 1996 hospitalization report reflected a diagnosis of 
PTSD.  Additional medical evidence shows treatment for PTSD.  
Although the diagnosis of PTSD is not universally accepted, 
the Board is of the opinion that the fact that the veteran 
has been diagnosed with PTSD bears directly and substantively 
on the matter under consideration and is so significant that 
it must be considered in order to fairly decide the merits of 
the veteran's claim.  As such, the claim is reopened.

Having determined that the veteran's claim should be 
reopened, the Board will now turn to a de novo review.  As 
the statement and supplemental statements of the case 
addressed the standards for a service-connection claim, the 
Board can proceed with its review without prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Nonetheless, based on the evidence outlined below, it is the 
decision of the Board that the veteran's claim for 
entitlement to service connection for PTSD must fail on the 
merits.

During the pendency of this claim, the applicable criteria 
for service connection for PTSD, 38 C.F.R. § 3.304(f), were 
amended on June 18, 1999, and made effective to March 7, 
1997.  See 64 Fed. Reg. 32807-32808 (June 18, 1999) (codified 
at 38 C.F.R. § 3.304(f)).  The amended regulation purports to 
essentially restate the three essential elements previously 
in effect.  The Board finds that the outcome would be the 
same under either version, and both versions of 38 C.F.R. 
§ 3.304(f) will be considered.

By way of background, under the old or pre-amendment 
regulation, service connection for PTSD required (i) a 
current, clear medical diagnosis of PTSD (presumed to include 
the adequacy of the PTSD symptomatology and the sufficiency 
of a claimed in-service stressor); (ii) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (iii) medical evidence of a causal nexus 
between current symptomatology and the specific claimed in-
service stressor.  38 C.F.R. § 3.304(f) (1998).  

Under the new regulation, service connection for PTSD 
requires (i) medical evidence diagnosing PTSD, (ii) medical 
evidence establishing a link between current symptoms and an 
in-service stressor, and (iii) credible supporting evidence 
that the claimed in-service stressor occurred.  See 64 Fed. 
Reg. 32807-32808 (June 18, 1999); 38 C.F.R. § 3.304(f) 
(2004).  

When asked to interpret the pre-amendment regulations, with 
respect to the first element (a diagnosis of PTSD), the 
Veterans Claims Court held that "a clear (that is, 
unequivocal) PTSD diagnosis by a mental-health professional 
must be presumed . . . to have been made in accordance with 
the applicable DSM [Diagnostic and Statistical Manual of 
Mental Disorders] criteria as to both the adequacy of the 
symptomatology and the sufficiency of the stressor."  Cohen 
v. Brown, 10 Vet. App. 128, 139 (1997).  

Moreover, the Veterans Claims Court concluded that "under 
the DSM-IV, the mental illness of PTSD would be treated the 
same as a physical illness for purposes of VA disability 
compensation in terms of predisposition toward development of 
that condition."  Id. at 141 (incorporating the "eggshell 
plaintiff" rule to service connection awards).  

In interpreting the former second element, now third element 
(an in-service stressor), the Veterans Claims Court 
determined that the evidence necessary to establish that the 
claimed stressor actually occurred varied depending on 
whether it could be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b).  

The Veterans Claims Court held that "[w]here it is 
determined, through recognized military citations or other 
supportive evidence, that the veteran was engaged in combat 
with the enemy and the claimed stressors are related to such 
combat, the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development for corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be 'satisfactory,' e.g., credible, and 
'consistent with the circumstances, conditions, or hardships 
of [combat] service'."  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993); 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); see 
also Gaines v. West, 11 Vet. App. 113 (1998) (determination 
of whether veteran engaged in combat with enemy is 
particularly significant in PTSD cases).  

Under the pre-amendment regulations, if the claimed stressor 
was related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation would be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1998).  

Under the new regulations, the reference to combat citations 
was removed.  Nonetheless, under both the pre-amendment and 
the new regulations, if the "claimed stressor [was] not 
combat related, a veteran's lay testimony regarding in-
service stressors [was] insufficient to establish the 
occurrence of the stressor and must be corroborated by 
'credible supporting evidence'."  Cohen, 10 Vet. App. at 142 
(citing Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Doran 
v. Brown, 6 Vet. App. 283 (1994)).  

As noted above, service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition, 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and a link, established by 
medical evidence, between the current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304.  

Turning now to the merits of the veteran's claim, the Board 
notes that the service records reflect no complaints of, 
treatment for, or diagnosis of a psychiatric disorder.  At 
the time of discharge, his psychiatric evaluation was normal. 

Nonetheless, after a review of the claims file, the Board 
will accept, for purposes of this decision, that the veteran 
has a diagnosis of PTSD.  Specifically, in June 1986, he was 
hospitalized with complaints of depression, irritability, low 
frustration tolerance, decreased appetite, an inability to 
hold a job, and withdrawal from others.  Records showed one 
previous hospitalization for psychiatric treatment and one 
for detoxification.  The discharge diagnoses included 
elements of PTSD, cannabis abuse, and mixed personality 
disorder with narcissistic and passive aggressive traits.

In May 1986 psychological testing, the diagnosis was mixed 
substance abuse, paranoid personality disorder, 
hypersensitivity, and rule/out atypical psychosis, but the 
tester indicated that the diagnosis of PTSD was not in order.  
In June 1987, the veteran was hospitalized with probable 
bipolar disorder, possible PTSD, mixed substance abuse, and 
alcohol abuse.  Social Security Administration records 
reflect that the veteran was granted benefits in August 1987 
for major depression with accompanying anxiety and agitation, 
with a secondary diagnosis of mixed substance abuse.  

In May 1989, the veteran was diagnosed with PTSD in an Agent 
Orange examination.  However, a July 1990 VA examination 
reflected that PTSD was not shown and diagnosed mixed 
personality disorder.  In February 1996, he was hospitalized 
with PTSD, and marijuana dependence.  A June 2000 VA 
examination showed "some" PTSD symptoms.  In December 2001, 
he was hospitalized with chronic alcohol abuse, history of 
PTSD, psychoaffective disorder, and polysubstance abuse.  
More recent outpatient treatment records reflect diagnoses of 
PTSD, polysubstance abuse, psychotic disorder, and 
generalized anxiety disorder.

While the Board accepts that the veteran has been diagnosed 
with PTSD, critical elements of this diagnosis, most 
fundamentally those concerning the existence of a stressor or 
stressors, appear to be based wholly upon statements of 
history provided by the veteran.  The question of whether he 
was exposed to a stressor in service is a factual 
determination and the Board is not bound to accept such 
statements simply because treating medical providers have 
done so.  Wilson v. Derwinski, 2 Vet. App. 614 (1992); Wood 
v. Derwinski, 1 Vet. App. 190, reconsideration denied, 1 Vet. 
App. 406 (1991).  

Thus, recognizing that the veteran has a diagnosis of PTSD 
and that the first element of Cohen is met, the veteran's 
claim must still fail under the second element of Cohen 
because there is no evidence that the claimed in-service 
stressors actually occurred.  That is, even though the Board 
is compelled to presume the adequacy of the PTSD 
symptomatology and the sufficiency of the claimed in-service 
stressors for purposes of a medical diagnosis of PTSD, that 
is not the end of the inquiry.  The second prong of Cohen 
requires "credible supporting evidence" that the claimed 
in-service stressor actually occurred.  

As noted above, if the "claimed stressor is not combat 
related, a veteran's lay testimony regarding in-service 
stressors is insufficient to establish the occurrence of the 
stressor and must be corroborated by 'credible supporting 
evidence'."  Cohen, 10 Vet. App. at 142 (emphasis added). 

However, service personnel records do not support a finding 
that the veteran was engaged in combat, although he has 
disputed this determination.  Specifically, the record shows 
that he was a Fuel Specialist assigned to a Supply Squadron 
at the Phan Rang Air Base.  He arrived in Vietnam in early 
February 1970 and served for 5 months and 26 days of foreign 
service.  After leaving Vietnam in July 1970, he received a 
hardship discharged in September 1970.  The evidence 
indicates that he had a teenaged wife at home having a 
difficult time coping with infant twins.  

Moreover, while he has maintained that he served in combat, 
and referenced the medals listed on his DD Form 214 in 
support of his assertion, the Board finds that none of the 
veteran's medals, including the National Defense Service 
Medal and the Vietnam Service Medal, represent combat 
experience.  Therefore, the Board finds that the veteran did 
not engage in combat.

With respect to stressors, the veteran listed three people he 
knew killed in action, Johnny Sharpeless, Robert E. Martin, 
and Patrick Walsh.  One person he knew, Larry Anderson, was a 
POW and lost both legs.  He also related that he had to kill 
people while on tower watch, and watched other people being 
killed.  He has reported that the base was attacked by enemy 
forces frequently and that the fuel storage areas were prime 
targets.  He indicated that he was faced with the danger of 
fuel exploding due to enemy action but had to refuel aircraft 
as part of his job.  

Nonetheless, the Board finds that there is no evidence to 
support the veteran's assertions as to his claimed stressors.  
Service medical records reflect no psychological complaints 
of any kind.  Further, while the veteran has subsequently 
characterized his hardship discharge as related to the stress 
of military service, contemporaneous records suggest that it 
was a personal family situation which dictated his military 
separation.  

Moreover, several attempts were made to confirm the veteran's 
stressors, including seeking additional information from the 
veteran so that certain claimed incidents could be 
researched.  While the death of John Sharpeless was verified, 
he died hundreds of miles from where the veteran was 
stationed; therefore, the veteran could not have witnessed 
his death.  Moreover, reports confirmed the deaths of 
soldiers Martin and Walsh but both died prior to the 
veteran's arrival in Vietnam.  Service department records 
were unable to verified a POW named Anderson.  

With respect to the stressor described as fear of working 
around fuel storage areas and the threat of explosion, a 
board of psychiatrists in July 1990 concluded that this was 
not sufficient to support a diagnosis of PTSD.  Therefore, 
the Board finds that there is no evidence to support the 
veteran's allegations as to his in-service stressors.  

Since the evidence does not reflect that the veteran was 
engaged in combat with the enemy, corroborating supporting 
evidence is needed to verify the claimed stressors.  In that 
regard, multiple attempts to locate supporting documentation 
have been unsuccessful.  As no relevant information has been 
forthcoming, the Board finds that the veteran's claim fails 
in this element.  

In sum, based on the evidence of record, the veteran did not 
engage in combat and the only evidence of in-service 
stressors is contained in the veteran's own uncorroborated 
statements.  Thus, the Board concludes that there is no 
credible supporting evidence that the claimed in-service 
stressors actually occurred.  Absent credible supporting 
evidence that the claimed in-service stressor actually 
occurred, an essential element for a grant of service 
connection for PTSD is not established.  
38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 
(1997).  

Finally, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim. The veteran was notified of the VCAA 
as it applies to his present appeal by correspondence dated 
in April 2003 and December 2004.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notices provided to the veteran in April 2003 and December 
2004 were not given prior to the first AOJ adjudication of 
the claim, the notices were provided by the AOJ prior to the 
transfer and certification of the veteran's case to the Board 
and notice complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  

The issue on appeal was re-adjudicated and a supplemental 
statement of the case was provided to the veteran in January 
2005.  The veteran has been provided every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices. 

The VCAA notice letters provided to the veteran generally 
informed him of the evidence not of record that was necessary 
to substantiate his claim and identified which parties were 
expected to provide such evidence.  The veteran was notified 
of the need to give to VA any evidence pertaining to his 
claim.  There is no allegation from the veteran that he has 
any evidence in his possession that is needed for a full and 
fair adjudication of this claim.

In addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC), and the supplemental SOC 
(SSOCs), he was provided with specific information as to why 
this particular claim was being denied, and of the evidence 
that was lacking.  He was also supplied with the complete 
text of 38 C.F.R. § 3.159(b)(1) in the January 2005 SSOC.  

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  
Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102 (2004); see also Mayfield v. Nicholson, No. 02-1077, 
slip op. at 33 (U.S. Vet. App. Apr. 14, 2005).  The veteran 
has not claimed that VA has failed to comply with the notice 
requirements of the VCAA and the Board finds that the 
provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issue on appeal have been 
requested or obtained.  

Next, in claims for disability compensation, the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that specific VA medical opinions pertinent 
to the issue on appeal were obtained in July 1990 and June 
2000.  

Further, the veteran requested, but ultimately cancelled, a 
hearing on the issue.  In addition, the issue was the subject 
of a Board remand in June 2001, specifically undertaken for 
the purpose of assisting the veteran in developing his claim.  
The available medical evidence is sufficient for an adequate 
determination.  Therefore, the Board finds the duty to assist 
and duty to notify provisions of the VCAA have been 
fulfilled.


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for PTSD is reopened 
and the appeal is granted to this extent. 

Service connection for PTSD is denied on the merits.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


